Citation Nr: 1100536	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, status post gunshot wound.  

2.  Entitlement to service connection for a chest disability, 
status post gunshot wound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from December 1974 to December 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In October 2004 and April 2007, the Board remanded this case 
to the RO via the Appeals Management Center (AMC) for further 
development and compliance with the Veterans Claims Assistance 
Act (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  The 
Board regrets this additional delay, but it is apparent that the 
Veteran is not receiving correspondence from VA, and this must be 
remedied before his claims can be adjudicated.  

In an April 2007 remand, the Board directed the RO to reissue a 
copy of the April 2006 Supplemental Statement of the Case (SSOC) 
to the Veteran's correct address, as the original copy was 
returned as undeliverable by the U. S. Postal Service.  The 
record is somewhat unclear as to the Veteran's last address.  In 
order for a notice from VA to be valid, it must be sent to the 
"latest address of record."  38 C.F.R. 
§ 3.1(q) (2010).  In April 2006, the RO sent the SSOC to the 
Veteran's address on [redacted] in [redacted], Tennessee.  In 
June 2006, the SSOC was returned as undeliverable.  After the RO 
received the returned SSOC, the Veteran's address of record was 
updated to show an address on [redacted] in [redacted], Tennessee.  
This record was annotated with the handwritten note, "new 
address."  

In April 2007, the Veteran's address was updated to show an 
address on [redacted], in [redacted], Tennessee.  The source 
of this updated information is not documented in the record on 
appeal.  The RO used the [redacted] address when it sent a 
VCAA notice letter to the Veteran in April 2007.  Although the 
VCAA notice was not returned as undeliverable, no communication 
regarding that letter, or any other communication from the 
Veteran, was received.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (holding that VA need only 
mail notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The SSOC was 
mailed to the most recent address of record and not returned as 
undeliverable, so the presumption of regularity applies.  

However, in September 2009, the RO sent the Veteran a VCAA notice 
letter to the address on [redacted], and it was returned as 
undeliverable.  Then, the RO issued an SSOC in November 2009, 
mailed to that address, which was also returned.  This is "clear 
evidence" that VA did not discharge its official duties 
properly, as the mail was returned to the RO and the envelopes 
with the U. S. Postal Service's "returned to sender," and 
"attempted not known" stamps were associated with his claims 
folder.  See Schoolman, 12 Vet. App. at 310.  Thus, this error 
must be corrected before his claims are adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran either by telephone 
or through his representative and verify that 
he lives on [redacted].  If [redacted] is 
no longer his correct address, update the 
Veteran's records accordingly.  If the 
Veteran cannot be reached, documentation of 
this must be associated with his claims 
folder.  

2.  Reissue the November 2009 SSOC to his 
correct address, if ascertainable.  

3.  Then readjudicate the claims in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


